Citation Nr: 1045837	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  05-16 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel







INTRODUCTION

The  Veteran had active service from September 1957 to September 
1960 and November 1962 to November 1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, wherein the RO, in part, denied service connection for 
bilateral hearing loss (claimed as right ear hearing loss).  The 
Veteran appealed the denial of service connection for hearing 
loss, as well the decision denying service connection lumbar 
strain, arthritis of the thoracic spine, and atrial fibrillation.    

In February 2008 the Board remanded the issues for additional 
development, including examination.  

In November 2009, the Board denied claims for entitlement to 
service connection for lumbar strain, arthritis of the thoracic 
spine, and atrial fibrillation, and remanded once again, the 
claim for service connection for bilateral hearing loss for 
further development.  The Board remanded the matter in order to 
have a previous examiner clarify her opinion as to the likely 
etiology of the Veteran's bilateral hearing loss.  The requested 
development has been completed, and no further action is required 
to ensure compliance with the remand directive.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Left hearing loss disability was not shown during service, at 
separation, or within a year after service, and the preponderance 
of the evidence of record is against a finding that any currently 
diagnosed left ear hearing loss is related to active service.

3.  Although the Veteran had some in-service documented right ear 
hearing loss at 4000 Hertz, right ear hearing loss disability was 
not shown at separation in 1979, on examination in 1980, or for 
decades thereafter.  The preponderance of the evidence of record 
is against a finding that any currently diagnosed right ear 
hearing loss is related to active service.


CONCLUSION OF LAW

Bilateral hearing loss is not due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record that is 
necessary to substantiate the claim.  The Veteran should be 
informed as to what portion of the information and evidence VA 
will seek to provide, and what portion of such the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by 
correspondences in September 2004, December 2004, February 2005, 
March 2008, and February 2010.  These letters detailed the 
elements of a service connection claim, described the evidence 
and information necessary to substantiate the claim, and set 
forth the respective responsibilities of VA and the Veteran in 
obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter Court) 
held that, upon receipt of an application for service connection, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, the RO informed the Veteran of the disability rating 
and effective dates in the April 2009 and March 2010 letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary 
development has been accomplished with respect to the issue 
decided here, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO has obtained service treatment records and VA 
treatment records.  The RO also afforded the Veteran a VA 
examination in April 2009 and then remanded for a clarification, 
which was given in March 2010.  The Board finds that these 
examinations are sufficient since the duty to assist usually 
includes conducting a thorough and contemporaneous examination of 
the Veteran that takes into account the records of prior 
examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 
(1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Finally, 
the Veteran was advised of his right to a hearing before the RO 
and/or before the Board, but he waived that right.  

No further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claim on appeal.  


II. Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during a veteran's 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must 
be: medical evidence of a current disability; medical evidence, 
or in some cases lay evidence, of in-service occurrence or 
aggravation of a disease or injury; and, medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board notes that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, 
when the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or, when speech 
recognition scores using the Maryland CNC test are less than 94 
percent.  38 C.F.R. § 3.385.

After a careful review of the Veteran's claims file the Board 
finds that the preponderance of the evidence is against a grant 
of service connection for bilateral hearing loss.  

The Veteran's service treatment records showed the Veteran's 
hearing was within the normal limits for the left ear throughout 
his military service.  The Veteran had two periods of service, 
one ending in 1960 and another ending in 1979.  The first  
entrance examination did not report specific findings at specific 
frequencies, but rather only indicated that his hearing was 
15/15.  The subsequent examination reports, however, show more 
detailed findings.  His July 1960 discharge examination report 
showed that the Veteran's hearing for the left ear was 15 
decibels (30 decibels) at 500 Hertz, 15 decibels (25 decibels) at 
1000 Hertz, 5 decibels (15 decibels) at 2000 Hertz, 10 decibels 
(20 decibels) at 3000 Hertz, and 10 decibels (15 decibels) at 
4000 Hertz.  (NOTE:  The figures in parenthesis represent 
conversion of ASA values to the ISO standard, in use in the 
military beginning in November 1967.  The purpose of the 
conversion is to be able to determine whether any of the figures 
reported prior to November 1, 1967, would have represented actual 
hearing loss under the current, more favorable ISO/ANSI 
criteria.)   The Veteran's October 1979 retirement examination 
report showed that the Veteran's hearing for his left ear was 15 
decibels at 500 Hertz, 15 decibels at 1000 Hertz, 5 decibels at 
2000 Hertz, 15 decibels at 3000 Hertz, and 10 decibels at 4000 
Hertz.  After comparing objective findings from examination 
reports in 1960 and 1979, it is clear that there was no showing 
of any diminution in hearing ability in the left ear during 
military service. 

The Veteran's service treatment records do not provide such clear 
findings regarding the right ear.  While it is clearly stated on 
the report of the Veteran's October 1979 examination prior to 
separation that he had mild, high frequency hearing loss in the 
right ear, the degree of right ear hearing loss shown in October 
1979 was not so severe as to qualify as a hearing loss disability 
under 38 C.F.R. § 3.385.  Furthermore, the findings do not 
definitively show that the Veteran's hearing acuity grew any 
worse during service, and in fact, an argument can be made after 
looking at objective findings, that his right ear hearing acuity 
actually improved during this time.  

As stated above, the Veteran's September 1957 enlistment 
examination showed only that the Veteran's hearing was 15/15 
using the whisper test.  His July 1960 discharge examination was 
the first to records findings at specific frequencies and it 
showed that the Veteran's hearing for the right ear was as 
follows:  10 decibels (25 decibels) at 500 Hertz, 10 decibels (20 
decibels) at 1000 Hertz, 5 decibels (15 decibels) at 2000 Hertz, 
5 decibels (15 decibels) at 3000 Hertz, and 10 decibels (15 
decibels) 4000 Hertz.  [As noted above the figures in parenthesis 
represent conversion of ASA values to the ISO standard.]  

Throughout the Veteran's military service his audiogram results 
fluctuated between improving and worsening in severity.  A March 
1973 audiogram stated that the estimate of the Veteran's hearing 
was good.  It was noted on the Veteran's October 1979 retirement 
examination that he had mild, high frequency hearing loss in the 
right ear.  As noted earlier, the mild loss did not rise to the 
level that can be considered a disability under 38 C.F.R. § 
3.385, and it appears that the objective findings actually show 
improvement in most frequencies when compared with the first 
recorded findings in 1960.  Findings in 1979 for his right ear 
were as follows:   15 decibels at 500 Hertz, 15 decibels at 1000 
Hertz, 0 decibels at 2000 Hertz, 5 decibels at 3000 Hertz, and 35 
decibels at 4000 Hertz.  The Board notes that the Veteran's 
hearing actually improved between 1960 and 1979, at frequencies 
of 500 Hertz, 1000 Hertz, 2000 Hertz and 3000 Hertz; and only 
grew worse (from 15 to 35 decibels) at 4000 Hertz.  

Therefore, based on review of the objective findings during 
service, the Board finds:  (a) that the Veteran did not have a 
hearing loss disability shown at separation; (b) that the 
Veteran's left ear hearing acuity did not diminish during 
service; and (c) that the Veteran's right ear hearing acuity grew 
slightly worse during service at one frequency (4000 Hertz), but 
may very well have grown better during the same time at four 
frequencies (500, 1000, 2000, and 3000 Hertz). 

In January 1980, a few months after the Veteran's discharge from 
service, he was afforded a VA examination.  The Veteran's 
audiogram revealed that his hearing for his left ear was 10 
decibels at 500 Hertz, 20 decibels at 1000 Hertz, 10 decibels at 
2000 Hertz, and 15 decibels at 4000 Hertz.  The Board finds that 
compared to his October 1979 retirement examination the Veteran's 
hearing in his left ear was slightly better at 500 Hertz and 4000 
Hertz but was slightly worse at 1000 Hertz and 2000 Hertz.  The 
Veteran's audiogram revealed that his hearing for his right ear 
was 20 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 0 
decibels at 2000 Hertz, 5 decibels at 3000 Hertz, and 35 decibels 
at 4000 Hertz.  The Board finds that compared to his October 1979 
retirement examination the Veteran's hearing in his right ear was 
slightly worse at 500 Hertz but was slightly better at 1000 
Hertz.  While one can argue for or against the assertion that the 
Veteran's hearing acuity grew worse during service, it is clear 
from the objective findings on the January 1980 VA examination 
that the Veteran's hearing acuity was not diminished in either 
ear to such a level as to qualify as a hearing loss disability 
under 38 C.F.R. § 3.385.

In fact, it was not until decades later that objective findings 
showed hearing loss disability.  A careful review of the 
Veteran's post-service treatment records revealed that the first 
evidence that the Veteran met the standards for VA hearing loss 
disability under 38 C.F.R. § 3.385 was not until his April 2009 
VA examination.  This lengthy period without treatment is 
evidence against a finding of continuity of symptomatology, and 
it weighs heavily against the claim.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical treatment of 
the claimed condition for many years after service). 

At the Veteran's April 2009 VA examination he was diagnosed with 
bilateral hearing loss.  It was noted that during service the 
Veteran was exposed to loud noises with the aircraft, on the 
flight line, and working at power plants.  The Veteran's post-
service noise exposure was as a mall maintenance superintendant 
from 1981 to 1995.  Hearing protection was reportedly worn during 
and after service.  His audiometry results on examination in 
April 2009 for the right ear were 35 decibels at 500 Hertz, 30 
decibels at 1000 Hertz, 40 decibels at 2000 Hertz, 60 decibels at 
3000 Hertz, and 70 decibels at 4000 Hertz.  The audiometry 
results for the Veteran's left ear were 30 decibels at 500 Hertz, 
35 decibels at 1000 Hertz, 30 decibels at 2000 Hertz, 30 decibels 
at 3000 Hertz, and 30 decibels at 4000 Hertz.  The report read as 
follows:

		Pure tone testing in the right ear indicated mild 
      sensorineural hearing loss at 250HZ-2000HZ, 
      followed by a moderately severe to severe 
      sensorineural loss at 3000HZ and 4000HZ, 
      rising to mild sensorineural loss at 6000HZ, ending 
      in a moderately severe sensorineural loss at 8000HZ.  
      Pure tone testing in the left ear indicated borderline 
      normal to mild sensorineural hearing loss at 
      250HZ-8000HZ.  

The VA examiner's opinions read as following:

		The Veteran's current left ear hearing loss is not 
caused 
      by or a result of inservice acoustic trauma.

      The Veteran's current right ear hearing loss is less 
      likely as not as (less than 50/50 probability) caused 
by 
      or a result of in-service acoustic trauma. 

The VA examiner provided the following as rationale to support 
her opinions first for the left ear, second for the right ear: 
 
		This opinion is based on the service treatment record
      evidence which is silent for hearing loss throughout 
      military service. 
      
      This opinion is based on the service treatment 
      records in which the preponderance of evidence 
      indicated hearing within normal limits under VA 
      standards in the right ear during and at the time of 
      military separation.  

In November 2009, the Board remanded the matter of entitlement to 
service connection for hearing loss in order to have the April 
2009 VA examiner discuss service treatment records which might 
show possible hearing loss and clarify her opinion and rationale.  

The VA examiner who performed the April 2009 examination 
responded with a March 2010 addendum that clearly indicated it 
was her believe that the Veteran's current hearing loss was not 
at least as likely as not related to service.  The examiner 
stated that the Veteran's claims file was carefully reviewed.  
She reported findings from the inservice examination reports in 
1957, 1960, 1968, 1971, 1973, 1978, and 1979.
 
The examiner noted that the Board's remand posed the following 
question:  Is it at least as likely as not that the Veteran has a 
current bilateral hearing loss disability due to an event or 
incident of service, including documented noise exposure.  In 
response to this question, the examiner answered: "NO". 

She went on to provide a rationale for her opinion regarding the 
left ear.  It reads as follows:

		Service treatment record evidence indicated hearing 
within normal limits in the left ear in all audio 
examinations conducted during military service, 
including the retirement examination.  Additionally, 
the current configuration 
of the left ear audiogram is not consistent with 
acoustic 
trauma.  Even though the Veteran claims hearing loss 
which occurred during military service, the service 
treatment record evidence contradicts this for the 
left ear. 

The examiner provided a separate rationale for her opinion 
regarding the right ear.  It reads as follows:

		Out of the eight audio examinations found in the 
      service treatment record, only three showed hearing 
loss 
      to VA standards in the right ear.  Retirement 
examination 
      of 1979 indicated normal hearing for VA purposes in 
the 
      right ear and the examination one year prior (1978) 
showed 
hearing completely within normal limits.  Therefore, 
the preponderance of the service treatment record 
supports 
hearing within normal limits under VA standards in the 
right ear.  While mild hearing loss was documented in 
the 
high frequencies on numerous occasions (consistent 
with 
noise exposure), the hearing loss was not usually 
sufficient to be considered hearing loss "to VA 
standards." This was true at 
the time of military seperation.  Veteran's assertion 
that he 
first noticed this loss during military service is 
possible, 
but the amount of hearing loss found using audiometric 
testing was not sufficient to rule in favor of the 
Veteran, 
in my opinion. 

The Board notes that the only medical opinions of record 
(February 2009 and March 2010) are strongly against the Veteran's 
claim for service connection.  While the Veteran's credible 
statements and assertions regarding inservice noise exposure and 
his hearing loss have been considered, the medical opinions and 
rationale - based on the clinical findings of record, carry a 
great deal of weight.

While the Veteran may believe his hearing loss is due to service, 
the preponderance of the evidence is against such a finding.  
With regard to the Veteran's left ear hearing loss the Board 
finds that there is no evidence that the Veteran had any left ear 
hearing loss during service, or within a year from service.  
Furthermore, the VA examiner's opinions clearly lay out a medical 
finding that the type of hearing loss in the left ear is not 
consistent with hearing loss that would be related to inservice 
noise exposure.  While the Veteran did have some right ear 
hearing loss during service the Board must also find that the 
preponderance of the evidence is against the Veteran's claim for 
service connection for hearing loss in this ear as well.  While 
service treatment records showed right ear hearing problems at 
times during service, the Veteran did not have findings that rose 
to the level of a right ear hearing loss disability at separation 
examination in 1979, at VA examination in 1980, or until many 
years after service.  Furthermore, the only medical opinions of 
record (from the VA examiner in 2009 and 2010) are solidly 
against the Veteran's claim.  The examiner who provided the 
opinions is an audiologist who examined the Veteran and carefully 
reviewed the claims file.  Her opinions, and clear rationale, are 
given a great deal of weight.  

The Board notes that the absence of evidence of a hearing 
disability during service (i.e., one meeting the requirements of 
38 C.F.R. § 3.385) is not always fatal to a service connection 
claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service 
connection for hearing loss disability may be granted where there 
is credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
the regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service (as opposed to 
intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  While service connection can be granted even if there is 
no VA standard hearing loss disability during service, it cannot 
be granted if there is no medically sound basis upon which to 
attribute the post-service findings to service.  In this case, 
the only medical opinions on file are against the Veteran's claim 
of service connection for bilateral hearing loss.  The Board 
notes that while the Veteran is competent to discuss the symptoms 
he is experiencing (or has experienced since service), he is not 
competent to diagnose his condition and establish a medical nexus 
between his post-service bilateral hearing loss and his period of 
service.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd 
sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
 
While the Veteran may believe his hearing loss is due to his 
military service, the medical evidence from his periods of 
service, and the medical opinions on the question of a possible 
nexus between current hearing loss disability and service, are 
solidly against the claim for service connection.  A veteran 
seeking disability benefits must establish not only the existence 
of a disability, but also an etiological connection between his 
military service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Here, 
that has not been done.  Without probative evidence indicating 
that the Veteran's bilateral hearing loss is related to his 
military service, service connection must be denied.   

In sum, the Board finds that the Veteran's left ear hearing 
acuity did not decrease during service.  While the Veteran 
appears to have had a slight decrease in his right ear hearing 
acuity at 4000 Hertz (but not other frequencies) during service, 
a hearing loss disability was not shown at separation in 1979, on 
VA examination in 1980, or for decades thereafter.  The first 
evidence of hearing loss disability for VA standards was not 
until 2009; more than 20 years after service.  In addition, the 
only medical opinions on record are against the Veteran's claim 
of service connection for bilateral hearing loss.  Service 
connection for bilateral hearing loss is not warranted.  


[Continued on following page.]




ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


